 1

 2                                   UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   VERNON LEROY BARKER,                               No. 2:19-cv-0463 JAM AC P
 6                      Plaintiff,
 7          v.                                          ORDER
 8   RICHARD WIESS, et al.,
 9                      Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On May 9, 2019, the magistrate judge filed findings and recommendations herein which

15   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

16   and recommendations were to be filed within fourteen days. ECF No. 13. Plaintiff has not filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed May 9, 2019, are adopted in full; and

22          2. Defendant Smith is dismissed from this action.

23
     DATED: June 13, 2019
24
                                                    /s/ John A. Mendez____________                _____
25

26                                                  UNITED STATES DISTRICT COURT JUDGE

27

28
                                                       1
